              Case 3:20-cr-00141-IM      Document 29      Filed 03/23/21     Page 1 of 2




Fidel Cassino-DuCloux
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Fidel_Cassino-DuCloux@fd.org

Attorney for Defendant




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                                                 Nos. 3:20-cr-00099-IM
                                                                                3:20-cr-00141-IM
                                      Plaintiff,

          v.                                               DECLARATION OF COUNSEL IN
                                                        SUPPORT OF UNOPPOSED MOTION
 ROBERT LOREN FINANDERS,                                      TO CONTINUE TRIAL DATE

                                   Defendant.

         I, Fidel Cassino-DuCloux, declare:

         1.       I am counsel of record in the above-referenced cases for the defendant, Robert

Loren Finanders.

         2.       A continuance of the current trial date is requested to continue discovery review,

identify necessary research and investigation tasks to be conducted, consult with and effectively

advise Mr. Finanders, and adequately prepare the cases.




Page 1    DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
          TRIAL DATE
              Case 3:20-cr-00141-IM      Document 29       Filed 03/23/21     Page 2 of 2




         3.       I have spoken with Mr. Finanders and explained the reasons for requesting a

continuance and his rights under the Speedy Trial Act. Mr. Finanders agrees with the reasons for

the continuance and waives his rights to a speedy trial.

         4.       Assistant United States Attorney William Narus has been contacted and does not

object to this continuance.

         5.       This declaration is made in good faith and in support of the motion for continuance

of the trial date in these cases.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief and that this declaration was executed on

March 23, 2021, in Portland, Oregon.


                                                /s/ Fidel Cassino-DuCloux
                                                Fidel Cassino-DuCloux
                                                Assistant Federal Public Defender




Page 2    DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
          TRIAL DATE
